Title: To James Madison from James Madison, 15 May 1794
From: Madison, James
To: Madison, James


Dear Uncle
Falmo// the 15th May 1794
I wrote you some time past, and my not receivg an answer, conclude, it did not reach Phila. The purpose of it was, that I had it in contemplation, to commence business on my own a/c, and was under the disagreeable necessity of begg. yr assistance. You will please write me immediately on the business.
Please direct the letter to the care of Robt Patton Fredbg. From Yr Dependant Nephew
Jas. Madison
